UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6448


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANN TYRELL MURRAY, a/k/a Tiffany,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:97-cr-00025-RAJ-3)


Submitted:   June 21, 2012                 Decided:   June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ann Tyrell Murray, Appellant Pro Se.    Laura Marie Everhart,
Assistant  United States   Attorney, Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ann Tyrell Murray appeals the district court’s order

denying her motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).            We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons

stated by the district court.               United States v. Murray, No.

2:97-cr-00025-RAJ-3 (E.D. Va. Feb. 21, 2012).                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                        2